Case 1:21-cv-04175-MKB-SJB Document 1 Filed 07/26/21 Page 1 of 12 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 Leiser Schwimmer, individually and on behalf of all others
 similarly situated,                                                    Civil Action No: 1:21-cv-4175
                                           Plaintiff,
                                                                        CLASS ACTION COMPLAINT

                                                                        DEMAND FOR JURY TRIAL




        -v.-
 Rubin & Rothman LLC,

                                       Defendant(s).

       Plaintiff Leiser Schwimmer (hereinafter, “Plaintiff”) brings this Class Action Complaint by

and through his attorneys, Stein Saks, PLLC, against Defendant Rubin & Rothman LLC

(hereinafter, “Defendant”) individually and on behalf of a class of all others similarly situated,

pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of

Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based upon

Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“the FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

   marital instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

   concluded that “existing laws…[we]re inadequate to protect consumers,” and that “the effective




                                                  1
Case 1:21-cv-04175-MKB-SJB Document 1 Filed 07/26/21 Page 2 of 12 PageID #: 2




   collection of debts” does not require “misrepresentation or other abusive debt collection

   practices.” 15 U.S.C. §§ 1692(b) & (c).

      2.      Congress explained that the purpose of the Act was not only to eliminate abusive

   debt collection practices, but also to “insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

   determining that the existing consumer protection laws were inadequate Id. § l692(b), Congress

   gave consumers a private cause of action against debt collectors who fail to comply with the

   Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

      3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

   15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

   action pursuant to 28 U.S.C. § 1367(a).

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

   where the Plaintiff resides, as well as where a substantial part of the events or omissions giving

   rise to the claim occurred.

                                   NATURE OF THE ACTION

      5.      Plaintiff brings this class action on behalf of a class of New York consumers under

   § 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

   Collections Practices Act (“FDCPA”), and

      6.      Plaintiff is seeking damages and declaratory relief.

                                              PARTIES

      7.      Plaintiff is a resident of the State of New York, County of Kings.




                                                 2
Case 1:21-cv-04175-MKB-SJB Document 1 Filed 07/26/21 Page 3 of 12 PageID #: 3




      8.       Defendant is a “debt collector” as the phrase is defined in 15 U.S.C. § 1692(a)(6),

   with its principal office at 1787 Veterans Hwy, Islandia, New York, 11722.

      9.       Upon information and belief, Defendant is a company that use the mail, telephone,

   and facsimile and regularly engages in business the principal purpose of which is to attempt to

   collect debts alleged to be due another.

                                          CLASS ALLEGATIONS

      10.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

   P. 23(a) and 23(b)(3).

      11.      The Class consists of:

               a. all individual consumers in New York;

               b. to whom Defendant sent a collection letter attempting to collect a consumer debt;

               c. on behalf of Capital One Bank (USA), N.A.;

               d. attributing small purported “payments and/or credits” to consumers that do not

                  reflect any activity on the account which is attributable to the consumer, without

                  disclosing that fact;

               e. which letter was sent on or after a date one (1) year prior to the filing of this

                  action and on or before a date twenty-one (2l) days after the filing of this action.

      12.      The identities of all class members are readily ascertainable from the records of

   Defendant and those companies and entities on whose behalf they attempt to collect and/or have

   purchased debts.

      13.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

   partners, managers, directors and employees of the Defendant and their respective immediate

   families, and legal counsel for all parties to this action, and all members of their immediate

   families.

                                                 3
Case 1:21-cv-04175-MKB-SJB Document 1 Filed 07/26/21 Page 4 of 12 PageID #: 4




      14.     There are questions of law and fact common to the Plaintiff Class, which common

   issues predominate over any issues involving only individual class members. The principal issue

   is whether the Defendant’s written communications to consumers, in the forms attached as

   Exhibit A, violates 15 U.S.C. § l692e. § l692f, and § l692g et seq.

      15.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

   facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

   Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

   handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

   nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

      16.     This action has been brought, and may properly be maintained, as a class action

   pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:

              a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                  that the Plaintiff Class defined above is so numerous that joinder of all members

                  would be impractical.

              b. Common Questions Predominate: Common questions of law and fact exist as

                  to all members of the Plaintiff Class and those questions’ predominance over any

                  questions or issues involving only individual class members. The principal issue

                  is whether the Defendant’s written communications to consumers, in the forms

                  attached as Exhibit A violate 15 U.S.C. § l692e, § l692f and § l692g et seq.

              c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                  The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                  Defendant’s common uniform course of conduct complained of herein.



                                                 4
Case 1:21-cv-04175-MKB-SJB Document 1 Filed 07/26/21 Page 5 of 12 PageID #: 5




              d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                  class members insofar as Plaintiff has no interests that are adverse to the absent

                  class members. The Plaintiff is committed to vigorously litigating this matter.

                  Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                  complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                  any interests which might cause them not to vigorously pursue the instant class

                  action lawsuit.

              e. Superiority: A class action is superior to the other available means for the fair

                  and efficient adjudication of this controversy because individual joinder of all

                  members would be impracticable. Class action treatment will permit a large

                  number of similarly situated persons to prosecute their common claims in a single

                  forum efficiently and without unnecessary duplication of effort and expense that

                  individual actions would engender.

      17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

   is also appropriate in that the questions of law and fact common to members of the Plaintiff

   Class predominate over any questions affecting an individual member, and a class action is

   superior to other available methods for the fair and efficient adjudication of the controversy.

      18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

   the time of class certification motion, seek to certify a class(es) only as to particular issues

   pursuant to Fed. R. Civ. P. 23(c)(4).




                                                 5
Case 1:21-cv-04175-MKB-SJB Document 1 Filed 07/26/21 Page 6 of 12 PageID #: 6




                                      FACTUAL ALLEGATIONS

      19.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

      20.      Some time prior to April 2, 2021, on a date better known by Defendant, an obligation

   was allegedly incurred to the original creditor, Capital One Bank (USA), N.A. (hereinafter

   “Capital One”).

      21.      Upon information and belief, Capital One contracted with Defendant for the purpose

   of debt collection. Therefore, Defendant is a “debt collector” as defined by 15 U.S.C.§ 1692a(6).

      22.      Upon information and belief, the original subject obligation arose out of credit card

   transactions. The subject debt was incurred by Plaintiff solely for personal, household or family

   purposes.

      23.      The Plaintiff is a “consumer” as defined by 15 U.S.C.§ 1692a(3).

      24.      The subject obligation is consumer-related, and therefore a “debt” as defined by 15

   U.S.C.§ 1692a(5).

      25.      Defendant uses the instrumentalities of interstate commerce or the mails in its

   business, the principal purpose of which is the collection of debts. Defendant also regularly

   collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed

   or due another. Therefore, Defendant is a “debt collector” as defined by 15 U.S.C.§ 1692a(6)

                                Violation – April 2, 2021 Collection Letter

      26.      On or about April 2, 2021, Defendant sent the Plaintiff a collection letter (“Letter”)

   regarding the alleged debt owed to Capital One. (See “Letter” at Exhibit A.)

      27.      On the second page of the Letter, it states in relevant part:



                                                  6
Case 1:21-cv-04175-MKB-SJB Document 1 Filed 07/26/21 Page 7 of 12 PageID #: 7




      “The total payments and/or credits made on the debt since the charge-off: $.87”

      28.     Defendant engages in a pattern and practice of itemizing small purported “payments

   and/or credits” that do not reflect any activity on the account attributed to the consumer.

      29.     In the case of Plaintiff Leiser Schwimmer, the “payments and/or credits” is listed as

   a sum of $.87.

      30.     Plaintiff never made any such payment.

      31.     Plaintiff never did anything to request or cause a credit or adjustment in that or any

   similar amount to be applied to his account.

      32.     In fact, Defendant has engaged in a pattern and practice of attributing small purported

   “payments and/or credits” to consumers that do not reflect any activity on the account which is

   attributable to the consumer, without disclosing that fact.

      33.     Defendant created and inserted numbers as “payments and/or credits” which are not

   attributable to the consumer.

      34.     Regarding the subject incident, the implication of the $.87 charge is that it represents

   actual activity on the account and is attributable to the consumer’s action or request.

      35.     In general, credits applied to an account are the result of actions attributable to the

   consumer and have the same impact on the total debt amount as would a payment.

      36.     The inclusion of “payments and/or credits” which post-date any actual account

   activity by the consumer, without disclosure of the material fact that the “payment and/or credit”

   was not a result of real consumer activity is deceptive.

      37.     Additionally, it is deceptive to include payments and credits on the same line item

   due to the fact that payments are paid by consumers while credits are often issued by the creditor.




                                                  7
Case 1:21-cv-04175-MKB-SJB Document 1 Filed 07/26/21 Page 8 of 12 PageID #: 8




      38.     The creditor of the subject debt never sent a letter to the Plaintiff notifying him of

   the “payment and/or credit” applied to his account.

      39.     Defendant’s labeling as “payment and/or credit” mischaracterizes the nature of the

   amount reflected on the Letter and is therefore misleading and deceptive.

      40.     Also, Defendant seeks to collect an amount that misrepresents the total amount of

   debt due, in violation of 15 U.S. Code § 1692e et seq.

      41.     The least sophisticated consumer, and the Plaintiff included, remains confused as to

   the amount of the account balance and the nature of the “payment and/or credit.”

      42.     In result, the Plaintiff incurred an informational injury as Defendant misstated and

   mischaracterized the total amount of the debt.

      43.     Plaintiff suffered an invasion of a legally protected interest in that the FDCPA

   protects consumers against false, deceptive, and misleading representations in connection with

   the collection of a debt, including a false representation of the character, amount and/or legal

   status of any debt.

      44.     Plaintiff suffered injuries that are concrete and particularized, as the

   misrepresentations included in Defendant’s Letter affected Plaintiff’s decision-making

   regarding the repayment of the debt.

      45.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

   Plaintiff has been damaged.

                                            COUNT I

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692e et seq.

      46.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

                                                 8
Case 1:21-cv-04175-MKB-SJB Document 1 Filed 07/26/21 Page 9 of 12 PageID #: 9




      47.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      48.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

      49.     Defendant violated §1692e:

              a. As the characterization of small amounts as “payments and/or credits” is

                  deceptive, in violation of §1692e generally;

              b. As the letter falsely represents the true character, amount and/or legal status of

                  the debt in violation of §1692e(2)(A);

              c. As the letter falsely represents services rendered or compensation which may be

                  lawfully received by any debt collector for the collection of a debt, in violation

                  of § 1692e(2)(B);

              d. By making a false and deceptive representation in violation of §1692e(10).

      50.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant’s

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                           COUNT II

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692f et seq.

      51.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

      52.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.



                                                 9
Case 1:21-cv-04175-MKB-SJB Document 1 Filed 07/26/21 Page 10 of 12 PageID #: 10




       53.     Pursuant to 15 U.S.C. §1692f(1), a debt collector may not use unfair or

    unconscionable means to collect or attempt to collect any debt.

       54.     Defendant violated §1692f(1):


               a. As the letter creates an illusion of a payment and/or credit, when in fact the

                   consumer performed no such action that would cause a payment or credit to his

                   account.


       55.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant’s

    conduct violated Section 1692f(1) of the FDCPA, actual damages, statutory damages, costs and

    attorneys’ fees.


                                            COUNT III

          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692g et seq.

       56.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

    above herein with the same force and effect as if the same were set forth at length herein.

       57.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

    violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

       58.     Pursuant to 15 U.S.C. §1692g(a)(1), a debt collector must provide notice of a debt,

    including the amount of the debt.

       59.     Defendant violated §1692g(a)(1):


               a. As the letter falsely represents the true amount of the debt.




                                                 10
Case 1:21-cv-04175-MKB-SJB Document 1 Filed 07/26/21 Page 11 of 12 PageID #: 11




        60.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant

    conduct violated Section 1692g(a)(1) of the FDCPA, actual damages, statutory damages, costs

    and attorneys’ fees.


                                  DEMAND FOR TRIAL BY JURY

        61.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

    a trial by jury on all issues so triable.




                                                  11
Case 1:21-cv-04175-MKB-SJB Document 1 Filed 07/26/21 Page 12 of 12 PageID #: 12




                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Leiser Schwimmer, individually and on behalf of all others

 similarly situated, demands judgment from Defendant Rubin & Rothman LLC as follows:


        1.      Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

        2.      Awarding Plaintiff and the Class statutory damages;

        3.      Awarding Plaintiff and the Class actual damages;

        4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

    expenses;

        5.      Awarding pre-judgment interest and post-judgment interest; and

        6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

    just and proper.


 Dated: July 26, 2021
                                                      Respectfully Submitted,

                                                      /s/ Tamir Saland
                                                      Stein Saks, PLLC
                                                      By: Tamir Saland, Esq.
                                                      One University Plaza, Ste. 620
                                                      Hackensack, NJ 07601
                                                      Phone: (201) 282-6500 ext. 122
                                                      Fax: (201)-282-6501
                                                      tsaland@steinsakslegal.com
                                                      Attorneys for Plaintiff




                                                 12
